DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Walter B. Welsh on 08/12/2022.
The application has been amended as follows: 
In the Claims:

1.	(Currently Amended) A process for layer-by-layer manufacturing a three-dimensional object 
selecting a powder comprising polyetherketoneketone (PEKK);
constructing a plurality of test rods from the selected powder using a laser by selective laser sintering (SLS), each of the plurality of test rods being sintered at a different laser power;
inspecting each test rod for voids in a surface of the test rod, the voids having a width of at least 0.005”;
identifying a laser power L used to construct a test rod in the plurality of test rods without formation of voids having a width of at least 0.005” in a surface of the test rod as an optimal laser power for the selected powder
applying a layer of the selected powder on a bed of a laser sintering machine;
sintering selected points of the applied layer of the selected powder by irradiation using heat energy introduced by a laser having the laser power L; and
successively repeating the step of applying sintering until all cross sections of [[a]] the three-dimensional object are sintered


3.	(Currently Amended) The process of claim 2, wherein the laser power L is between 10 Watts (W) [[W]] and 20 W.

4.	(Currently Amended) The process of claim 3, wherein the laser power L is between 10 W and 15 W. 

6.	(Currently Amended) The process of claim 5, wherein [[a]] the laser power L is between 1 W and 10 W. 

8.	(Currently Amended) The process of claim 7, wherein [[a]] the laser power L is between 5 W and 10 W.

13.	(Currently Amended) A three-dimensional object made by a process comprising the following steps:
selecting a powder comprising polyetherketoneketone (PEKK);
constructing a plurality of test rods from the selected powder using a laser by selective laser sintering (SLS), each of the test rods of the plurality of test rods being sintered at a different laser power;
inspecting each test rod for voids in a surface of the test rod, the voids having a width of at least 0.005”;
identifying a laser power L used to construct a test rod in the plurality of test rods without formation of voids having a width of at least 0.005” in a surface of the test rod as an optimal laser power for the selected powder
applying a layer of the selected powder on a bed of a laser sintering machine;
sintering selected points of the applied layer of the selected powder by irradiation using heat energy introduced by a laser having [[a]] the laser power L[[,]]; and
successively repeating the step of applying sintering until all cross sections of [[a]] the three-dimensional object are sintered


15.	(Currently Amended) The three-dimensional object of claim 14, wherein the laser power L is between 10 Watts (W) [[W]] and 20 W.

16.	(Currently Amended)The three-dimensional object of claim 15, wherein the laser power L is between 10 W and 15 W. 

18.	(Currently Amended) The three-dimensional object of claim 13, wherein [[a]] the laser power L is between 1 W and 10 W.

	19.	(New) The process of claim 1, wherein the laser power L is between 1 W and 20 W.
	20.	(New ) The three-dimensional object of claim 13, wherein the laser power L is between 1 W and 20 W.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a process for layer-by-layer manufacturing a three-dimensional object and to the three-dimensional object is that the prior art of record, alone or in combination, fails to teach or suggest the steps of inspecting each test rod for voids in a surface of the test rod, the voids having a width of at least 0.005’’ and identifying the laser power used to construct a test rod without formation of voids having a width of at least 0.005’’ in the surface of the test rod as an optimal laser power as instantly claimed. Therefore, claims 1-20 are deemed novel and non-obvious over the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743